
	
		II
		111th CONGRESS
		1st Session
		S. 820
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance the
		  automobile assistance allowance for veterans, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Mobility Enhancement Act of
			 2009.
		2.Enhancement of
			 automobile assistance allowance for veterans
			(a)Increase in
			 amount of allowanceSubsection (a) of section 3902 of title 38,
			 United States Code, is amended by striking $11,000 and inserting
			 $22,500 (as adjusted from time to time under subsection
			 (e)).
			(b)Annual
			 adjustmentSuch section is further amended by adding at the end
			 the following new subsection:
				
					(e)(1)Effective on October 1
				of each year (beginning in 2010), the Secretary shall increase the dollar
				amount in effect under subsection (a) to an amount equal to 80 percent of the
				average retail cost of new automobiles for the preceding calendar year.
						(2)The Secretary shall establish the
				method for determining the average retail cost of new automobiles for purposes
				of this subsection. The Secretary may use data developed in the private sector
				if the Secretary determines the data is appropriate for purposes of this
				subsection.
						.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2009.
			
